DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
3.	The rejection of claims 3, 9, 13, 16, and 20 under 35 U.S.C. § 112, second paragraph, is withdrawn in view of applicant's amendments/remarks.
Information Disclosure Statement
4. 	The references listed in the information disclosure statement (IDS) submitted on 11/21/2022  have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.
Response to Arguments
5.	Applicant’s argument filed on 10/21/2022 with respect claims 1, 8, and 15 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitations of "a plurality of storage nodes, each storage node of the plurality of storage nodes configurable to write data across the plurality of storage nodes, each portion of data having a plurality of data bits and one or more parity bits." 
Examiner respectfully disagrees and asserts the reference of Nemoto et al. (U.S. No. 6,223,251) in column 1, lines 64-67, column 2, lines 1-7, 32-42, and Fig. 5 teaches such limitations. For example, to accomplish said object, in one aspect of the invention, there is provided a disk processing apparatus having at least two disks, each having outer tracks and inner tracks that include fewer sectors than said outer tracks. This disk processing apparatus comprises a write controller for writing identical data into a first disk and a second disk of said at least two disks such that said identical data is written into at least a portion of the outer tracks of said first disk and into at least a portion of the inner tracks of said second disk respectively, said second disk being different from said first disk. See column 1, lines 64-67 & column 2, lines 1-7.
Further, in another aspect of the invention, there is provided a recording medium for recording a control program executable by a computer to write data into at least three disks of a disk processing apparatus such that said computer is caused to write a striped data set across at least respective portions of outer tracks of a first disk and a second disk of said at least three disks, and to write the parity associated with said data set written into said first and second disks into at least a portion of the inner tracks of a third disk of said at least three disks, said third disk being different from said first and second disks. See column 2, lines 32-42. Also see Fig 5 printed below for your convenience.

    PNG
    media_image1.png
    336
    528
    media_image1.png
    Greyscale

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6. 	Claims 1-6 and 8-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 14-20 respectively of U.S. patent Application No. 9,672,905. Although the conflicting claims are not identical, they are not patentably distinct from each because claims 1-6 and 14-20 of the present application are substantially equivalent to claims 1-6 and 14-20 of U.S. patent Application No. 9,672,905 as shown in the chart and explanation below.
Instant Application No. 17/085,906
U.S Application No. 9,672,905

Claim 1:
A storage system, comprising: a plurality of storage nodes, each storage node of the plurality of storage nodes configurable to write data across the plurality of storage nodes, each portion of data having a plurality of data bits and one or more parity bits; 


and each storage node of the plurality of storage nodes configurable to identify portions of memory of the plurality of storage nodes having a first access rate and portions of memory of the plurality of storage nodes having a second access rate, the first access rate faster than the second access rate; 

and each storage node of the plurality of storage nodes configurable to write the data bits to the portions of the memory having the first access rate and write the one or more parity bits to the portions of the memory having the second access rate.

Claim 1:
A storage system, comprising: a plurality of storage nodes having solid-state memory, each storage node of the plurality of storage nodes configurable to write data across the plurality of storage nodes using erasure coding, each portion of data having a plurality of data bits and one or more parity bits; 

and each storage node of the plurality of storage nodes configurable to identify portions of the solid-state memory having a first access rate and portions of the solid state memory having a second access rate, the first access rate faster than the second access rate; 

and each storage node of the plurality of storage nodes configurable to write the data bits to the portions of the solid-state memory having the first access rate and write the one or more parity bits to the portions of the solid-state memory having the second access rate.

Claim 2:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the memory, wherein the portions of the memory having the first access rate include portions of the memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the memory having greater amounts or rates of error.

Claim 2:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the solid-state memory, wherein the portions of the solid-state memory having the first access rate include portions of the solid-state memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the solid-state memory having greater amounts or rates of error.
Claim 3:
The storage system of claim 1, wherein the memory of the plurality of storage nodes comprises solid-state memory and wherein the memory includes triple level cell (TLC) flash memory, and wherein each storage node of the plurality of storage nodes is configurable to identify access rates associated with a first portion of the TLC flash memory and a second portion of the TLC flash memory, the first portion of the TLC flash memory having a faster access rate than the second portion of the TLC flash memory, wherein the portions of the solid-state memory having the first access rate include the first portion of the TLC flash memory and the portions of the solid-state memory having the second access rate include the second portion of the TLC flash memory.
Claim 3:
The storage system of claim 1, wherein the solid state memory includes triple level cell (TLC) flash memory, and wherein each storage node of the plurality of storage nodes is configurable to identify access rates associated with a first portion of the TLC flash memory and a second portion of the TLC flash memory, the first portion of the TLC flash memory having a faster access rate than the second portion of the TLC flash memory, wherein the portions of the solid-state memory having the first access rate include the first portion of the TLC flash memory and the portions of the solid-state memory having the second access rate include the second portion of the TLC flash memory.
Claim 4:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to determine which portions of the memory have a type of flash memory having faster access and which portions of the memory have a type of flash memory having slower access, with the portions of the memory having the first access rate including the portions of the memory having the type of flash memory having faster access, and the portions of the memory having the second access rate including the portions of the memory having the type of flash memory having slower access.
Claim 4:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to determine which portions of the solid-state memory have a type of flash memory having faster access and which portions of the solid-state memory have a type of flash memory having slower access, with the portions of the solid-state memory having the first access rate including the portions of the solid-state memory having the type of flash memory having faster access, and the portions of the solid-state memory having the second access rate including the portions of the solid-state memory having the type of flash memory having slower access.
Claim 5:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to identify sections of the memory having fewer program or erase cycles, wherein the portions of the memory having the first access rate include the sections of the memory having fewer program or erase cycles, and the portions of the memory having the second access rate include remaining sections of the memory.

Claim 5:
The storage system of claim 1, wherein each storage node of the plurality of storage nodes is configurable to identify sections of the solid-state memory having fewer program or erase cycles, wherein the portions of the solid-state memory having the first access rate include the sections of the solid-state memory having fewer program or erase cycles, and the portions of the solid-state memory having the second access rate include remaining sections of the solid-state memory.
Claim 6: 
The storage system of claim 1, further comprising: each of the plurality of storage nodes configurable to further subdivide each of the portions of the memory according to access rate and direct writing of the data bits and the parity bits to corresponding subdivisions based on frequency of access.
Claim 6:
The storage system of claim 1, further comprising: each of the plurality of storage nodes configurable to further subdivide each of the portions of the solid-state memory according to access rate and direct writing of the data bits and the parity bits to corresponding subdivisions based on frequency of access.
Claim 8: 
A method, comprising: identifying portions of memory that have a faster access rate and portions of the memory that have a slower access rate, relative to each other; writing data bits of erasure coded data to the portions of the memory having the faster access rate; and writing one or more parity bits of the erasure coded data to the portions of the memory having the slower access rate.
Claim 14:
A method for storing data in a storage system having solid-state memory, comprising: determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other or to a threshold; writing data bits of erasure coded data to the portions of the solid-state memory having the faster access rate; and writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate.
Claim 9:
The method of claim 8, wherein the memory of the plurality of storage nodes comprises solid-state memory and wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
Claim 15:
The method of claim 14, wherein the determining comprises: determining first portions of the solid-state memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other or to an error threshold.
Claim 10:
The method of claim 8, wherein the identifying comprises: identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
Claim 16:
The method of claim 14, wherein the determining comprises: identifying first portions of the solid-state memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the solid-state memory having the slower access rate as a second characteristic of triple level cell flash memory.
Claim 11:
The method of claim 8, wherein the identifying comprises: determining first portions of the memory that have a faster access type of flash memory and second portions of the memory that have a slower access type of flash memory.

Claim 17:
The method of claim 14, wherein the determining comprises: determining first portions of the solid-state memory that have a faster access type or design of flash memory and second portions of the solid-state memory that have a slower access type or design of flash memory.
Claim 12:
The method of claim 8, wherein the determining comprises: determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles.
Claim 18:
The method of claim 14, wherein the determining comprises: determining first portions of the solid-state memory that have fewer program or erase cycles and second portions of the solid-state memory that have more program or erase cycles.
Claim 13:
The method of claim 8, wherein the memory comprises solid-state memory and further comprising: determining faster access sub portions and slower access sub portions of the portions of the memory having the faster access rate, and faster access sub portions and slower access sub portions of the portions of the solid-state memory having the slower access rate, wherein data bits of more frequently accessed data is written to the faster access sub portions of the portions of the memory having the faster access rate, and wherein one or more parity bits of the more frequently accessed data is written to the faster access sub portions of the portions of the memory having the slower access rate.
Claim 19:
The method of claim 14, further comprising: determining faster access sub portions and slower access sub portions of the portions of the solid-state memory having the faster access rate, and faster access sub portions and slower access sub portions of the portions of the solid-state memory having the slower access rate; writing the data bits of more frequently accessed or more recently accessed data to the faster access sub portions of the portions of the solid-state memory having the faster access rate; and writing the one or more parity bits of the more frequently accessed or more recently accessed data to the faster access sub portions of the portions of the solid-state memory having the slower access rate.
Claim 14:
The method of claim 8, further comprising: writing data bits of more frequently accessed data to faster access pages of triple level cell flash memory in the portions of the memory having the faster access rate and writing one or more parity bits of the more frequently accessed data to faster access pages of the triple level cell flash memory in the portions of the memory having the slower access rate.

Claim 20:
The method of claim 14, further comprising: writing the data bits of more frequently accessed or more recently accessed data to faster access pages of triple level cell flash memory in the portions of the solid-state memory having the faster access rate; and writing the one or more parity bits of the more frequently accessed or more recently accessed data to faster access pages of the triple level cell flash memory in the portions of the solid-state memory having the slower access rate.


From the table above, claims 1-6 and 14-20 of U.S. patent Application No. 9,672,905 contain every limitations of claims 1-6 and 8-14 of the instant application 17/085,906 except the patent Application No. 9,672,905 identifying the memory as "solid-state memory” which do not change the function and operation of the storage system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the memory of the instant application can be “solid -state memory” since paragraphs [0002-0004] of the applicant’s specification states that “The system includes a plurality of storage nodes having solid-state memory” and also Fig. 2 describes that the storage node 150 includes a non-volatile solid state storage 152. Thus, claims 1-6 and 8-14 of the present application is not patentably distinct over claims 1-6 and 14-20 of  U.S patent application 9,672, 905 because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

7. 	Claims 1, 8-11, and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 1-4, 8, 9, and 12 respectively of U.S. patent Application No. 10,831, 594. Although the conflicting claims are not identical, they are not patentably distinct from each because claims 1, 8-11, and 15-17 of the present application are substantially equivalent to claims 13, 1-4, 8, 9, and 12 of U.S. patent Application No. 10,831,594 as shown in the chart and explanation below.
Instant Application No. 17/085,906
U.S Application No. 10,831,594

Claim 1:
A storage system, comprising: a plurality of storage nodes, each storage node of the plurality of storage nodes configurable to write data across the plurality of storage nodes, each portion of data having a plurality of data bits and one or more parity bits; and each storage node of the plurality of storage nodes configurable to identify portions of memory of the plurality of storage nodes having a first access rate and portions of memory of the plurality of storage nodes having a second access rate, the first access rate faster than the second access rate;  and each storage node of the plurality of storage nodes configurable to write the data bits to the portions of the memory having the first access rate and write the one or more parity bits to the portions of the memory having the second access rate.

Claim 13:
A storage system, comprising: solid-state memory; and one or more processors, configurable to: monitor access rates for solid state memory of a storage system; identify a first portion of the solid-state memory that has a lower read latency than a second portion of the solid-state memory; 
write data bits of each of a plurality of error correction coded words to the first portion of the solid-state memory; and write parity bits of each of the plurality of error correction coded words to the second portion of the solid-state memory, the first portion associated with a faster access rate that the second portion, wherein the storage system selectively biases storage of the parity bits of each of the plurality of error correction coded words, based at least in part on monitoring access rates and identifying the first portion of the solid-state memory having a lower read latency.

Claim 8: 
A method, comprising: identifying portions of memory that have a faster access rate and portions of the memory that have a slower access rate, relative to each other; writing data bits of erasure coded data to the portions of the memory having the faster access rate; and writing one or more parity bits of the erasure coded data to the portions of the memory having the slower access rate.
Claim 1:
A method, comprising: tracking access rates for solid state memory of a storage system; determining that a first portion of solid-state memory of the storage system has a lower read latency than a second portion of the solid-state memory; writing data bits of an error correction coded word to the first portion of the solid-state memory; and writing parity bits of the error correction coded word to the second portion of the solid-state memory, the first portion associated with a faster access rate than the second portion, wherein the storage system selectively biases storage of the parity bits of the error correction coded word into the second portion, based at least in part on the determining and the tracking.
Claim 9:
The method of claim 8, wherein the memory of the plurality of storage nodes comprises solid-state memory and wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
Claim 2:
The method of claim 1, wherein the determining comprises: determining that the first portion of the solid-state memory has a lesser number of errors or a lower error rate than the second portion of the solid-state memory.
Claim 10:
The method of claim 8, wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
Claim 3:
The method of claim 1, wherein the determining comprises: determining that the first portion of the solid-state memory has a lower age than the second portion of the solid-state memory.
Claim 11:
wherein the determining comprises: determining that the first portion of the solid-state memory has a lower number of program and erase cycles than the second portion of the solid-state memory.
Claim 4:
wherein the determining comprises: determining that the first portion of the solid-state memory has a lower number of program and erase cycles than the second portion of the solid-state memory.
Claim 15:
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: identifying portions of memory that have a faster access rate and portions of the memory that have a slower access rate, relative to each other; writing data bits of erasure coded data to the portions of the memory having the faster access rate; and writing one or more parity bits of the erasure coded data to the portions of the memory having the slower access rate.
Claim 8:
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: monitoring access rates for solid state memory of a storage system; identifying a first portion of the solid-state memory that has a lower read latency than a second portion of the solid-state memory; writing data bits of each of a plurality of error correction coded words to the first portion of the solid-state memory; and writing parity bits of each of the plurality of error correction coded words to the second portion of the solid-state memory, the first portion associated with a faster access rate that the second portion, wherein the storage system selectively biases storage of the parity bits of each of the plurality of error correction coded words, based at least in part on the identifying and the monitoring.
Claim 16:
The computer-readable media of claim 15, wherein the memory comprises solid-state memory and wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
Claim 9:
The computer-readable media of claim 8, wherein the identifying comprises: identifying the first portion of the solid-state memory as having a lesser number of errors or a lower error rate than the second portion of the solid-state memory.
Claim 17:
The computer-readable media of claim 15, wherein the identifying comprises: identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
Claim 12:
The computer-readable media of claim 8, wherein the identifying comprises: identifying the first portion of the solid-state memory as having first and second pages of triple level cell flash memory; and identifying the second portion of the solid-state memory as having third pages of the triple level cell flash memory.


From the table above, claims 13, 1-4, 8, 9, and 12 of U.S. patent Application No. 10,831,594 contain every limitations of claims 1, 8-11, and 15-17 of the instant application 17/085,906 except the patent Application No. 10,831,594 identifying the memory as "solid-state memory” which do not change the function and operation of the storage system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the memory of the instant application can be “solid -state memory” because paragraphs [0002-0004] of the applicant’s specification states that “The system includes a plurality of storage nodes having solid-state memory” and also Fig. 2 describes that the storage node 150 includes a non-volatile solid state storage 152. Thus, claims 1, 8-11, and 15-17 of the present application is not patentably distinct over claims 13, 1-4, 8, 9, and 12  of U.S patent application 10,831,594 because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

8.         Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nemoto et al. (U.S. No. 6,223,251) “herein after as Nemoto.”

As per claim 1:
 Nemoto teaches or discloses a storage system, comprising (see abstract): a plurality of storage nodes, each storage node of the plurality of storage nodes (see column 1, lines 64-67, herein a disk processing apparatus having at least two disks, each having outer tracks and inner tracks that include fewer sectors than said outer tracks, and Fig. 5) configurable to write data across the plurality of storage nodes, each portion of data having a plurality of data bits and one or more parity bits (see column 2, lines 23-31, herein this disk processing apparatus comprises a data write controller for writing a striped data set across at least respective portions of outer tracks of a first disk and a second disk of said at least three disks, and a parity write controller for writing the parity that is associated with said data set written into said first and second disks into at least a portion of the inner tracks of a third disk of said at least three disks, said third disk being different from said first and second disks, and Fig. 6B); and each storage node of the plurality of storage nodes configurable to identify portions of memory of the plurality of storage nodes having a first access rate and portions of memory of the plurality of storage nodes having a second access rate, the first access rate faster than the second access rate (see abstract, column 3, 63-66, herein Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion", and Fig. 5); and each storage node of the plurality of storage nodes configurable to write the data bits to the portions of the memory having the first access rate and write the one or more parity bits to the portions of the memory having the second access rate (see column 6, lines 21-30, herein Assume here that the configurations of FIGS. 2 and 3 are used, and that, as shown in FIG. 5, each of HDDs 16, 17 and 18 (disk-1, 2, 3) is partitioned into two drives which comprise an outer zone (having a size of (n-1)/n in the radial direction) and an inner zone (having a size of 1/n in the radial direction) Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out).

As per claim 4:
Nemoto teaches that wherein each storage node of the plurality of storage nodes is configurable to determine which portions of the memory have a type of flash memory having faster access and which portions of the memory have a type of flash memory having slower access (see column 3, lines 61-66, herein each of HDDs 6 and 7 is partitioned into two drives which comprise an outer zone and an inner zone. Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion"), with the portions of the memory having the first access rate including the portions of the memory having the type of flash memory having faster access, and the portions of the memory having the second access rate including the portions of the memory having the type of flash memory having slower access (see column 7, lines 1-6, herein Operations of two HDDs, as described in regard to the first embodiment, may be executed with the configurations of FIGS. 2 and 3 as well. That is, each of HDDs 16 and 17 may be partitioned into two drives, comprising an outer zone having a faster read/write access rate and an inner zone having a slower read/write access rate, and Fig. 5).

As per claim 6:
Nemoto teaches that each of the plurality of storage nodes configurable to further subdivide each of the portions of the memory according to access rate and direct writing of the data bits and the parity bits to corresponding subdivisions based on frequency of access (see column 7, lines 18-34, herein hat is, each of HDDs 6, 7 and 8 (disk-1, 2, 3) may be partitioned into two drives, comprising an outer zone (having a size of (n-1)/n in the radial direction) and an inner zone (having a size of 1/n in the radial direction), such that each outer zone having a faster read/write access rate may be used as a "DATA ZONE" where a read/write of data is carried out, and each inner zone having a slower read/write access rate may be used as a "PARITY ZONE" where a read/write of the parity is carried out. Further, the control program to be loaded into RAM 22 may be alternatively loaded into RAM 3 from HDD 9, for example, and in accordance with the control program in RAM 3 (in pursuant to RAID-5, for example), CPU 1 may be caused to perform striping of data and write the striped data set across DATA ZONES of disk-1, 2, 3, and to write the parity across PARITY ZONES of disk-1, 2, 3 respectively).

As per claim 7:
Nemoto teaches that wherein each storage node of the plurality of storage nodes has at least one processor (see column 2, lines 16-18, herein said recording medium may be provided in an I/O processor for a disk device connected to a system bus of a computer system).

As per claim 8:
Nemoto teaches or discloses a method, comprising (see abstract, and Fig.5): identifying portions of memory that have a faster access rate and portions of the memory that have a slower access rate, relative to each other (see abstract, column 3, 63-66, herein Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion", and Fig. 5); writing data bits of erasure coded data to the portions of the memory having the faster access rate (see column 6, lines 26-28, herein Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and Fig. A&B); and writing one or more parity bits of the erasure coded data to the portions of the memory having the slower access rate (see column 6, lines 28-30, herein each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out, and Fig. 6A&B).

As per claim 11:
Nemoto teaches that wherein the identifying comprises: determining first portions of the memory that have a faster access type of flash memory and second portions of the memory that have a slower access type of flash memory (see column 3, lines 61-66, herein each of HDDs 6 and 7 is partitioned into two drives which comprise an outer zone and an inner zone. Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion", and Fig. 5).

As per claim 13:
Nemoto teaches that wherein the memory comprises solid-state memory and further comprising: determining faster access sub portions and slower access sub portions of the portions of the memory having the faster access rate, and faster access sub portions and slower access sub portions of the portions of the solid-state memory having the slower access rate (see column 3, lines 61-66, herein each of HDDs 6 and 7 is partitioned into two drives which comprise an outer zone and an inner zone. Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion"), wherein data bits of more frequently accessed data is written to the faster access sub portions of the portions of the memory having the faster access rate, and wherein one or more parity bits of the more frequently accessed data is written to the faster access sub portions of the portions of the memory having the slower access rate (see column 6, lines 21-30, herein Assume here that the configurations of FIGS. 2 and 3 are used, and that, as shown in FIG. 5, each of HDDs 16, 17 and 18 (disk-1, 2, 3) is partitioned into two drives which comprise an outer zone (having a size of (n-1)/n in the radial direction) and an inner zone (having a size of 1/n in the radial direction). Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out).

As per claim 14:
Nemoto teaches that writing data bits of more frequently accessed data to faster access pages of triple level cell flash memory in the portions of the memory having the faster access rate and writing one or more parity bits of the more frequently accessed data to faster access pages of the triple level cell flash memory in the portions of the memory having the slower access rate (see column 6, lines 21-30, herein Assume here that the configurations of FIGS. 2 and 3 are used, and that, as shown in FIG. 5, each of HDDs 16, 17 and 18 (disk-1, 2, 3) is partitioned into two drives which comprise an outer zone (having a size of (n-1)/n in the radial direction) and an inner zone (having a size of 1/n in the radial direction). Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out).

As per claim 15:
Nemoto teaches or discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising (see abstract, and Fig. 5): identifying portions of memory that have a faster access rate and portions of the memory that have a slower access rate, relative to each other (see abstract, column 3, 63-66, herein Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion", and Fig. 5); writing data bits of erasure coded data to the portions of the memory having the faster access rate (see column 6, lines 26-28, herein Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and Fig. 6A&B); and writing one or more parity bits of the erasure coded data to the portions of the memory having the slower access rate (see column 6, lines 28-30, herein each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out, and Fig. 6A&B).

As per claim 18:
Nemoto teaches that wherein the identifying comprises: determining first portions of the memory that have a faster access type of flash memory and second portions of the memory that have a slower access type of flash memory (see column 3, lines 61-66, herein each of HDDs 6 and 7 is partitioned into two drives which comprise an outer zone and an inner zone. Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion", and Fig. 5).

As per claim 20:
Nemoto teaches that wherein the memory comprises solid-state memory and further comprising: determining faster access sub portions and slower access sub portions of the portions of the memory having the faster access rate, and faster access sub portions and slower access sub portions of the portions of the solid-state memory having the slower access rate (see column 3, lines 61-66, herein each of HDDs 6 and 7 is partitioned into two drives which comprise an outer zone and an inner zone. Each outer zone having a faster read/write access rate is called the "faster portion", whereas each inner zone having a slower read/write access rate is called the "slower portion"), wherein data bits of more frequently accessed data is written to the faster access sub portions of the portions of the memory having the faster access rate, and wherein one or more parity bits of the more frequently accessed data is written to the faster access sub portions of the portions of the memory having the slower access rate (see column 6, lines 21-30, herein Assume here that the configurations of FIGS. 2 and 3 are used, and that, as shown in FIG. 5, each of HDDs 16, 17 and 18 (disk-1, 2, 3) is partitioned into two drives which comprise an outer zone (having a size of (n-1)/n in the radial direction) and an inner zone (having a size of 1/n in the radial direction). Each outer zone having a faster read/write access rate is used as a "DATA ZONE" where a read/write of data is carried out, and each inner zone having a slower read/write access rate is used as a "PARITY ZONE" where a read/write of its parity is carried out).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nemoto in view of Post et al. (U.S. PN: 2011/0209028 “herein after as Post.”

As per claim 2:
 	Nemoto does not explicitly teach wherein each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the memory, wherein the portions of the memory having the first access rate include portions of the memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the memory having greater amounts or rates of error.
However, Post in the same field of endeavor teaches wherein each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the memory, wherein the portions of the memory having the first access rate include portions of the memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the memory having greater amounts or rates of error (see paragraph [0008], herein the overall bit error rate for virtual pages may be evened out from what would otherwise result in a more bimodal distribution of error rates (i.e., higher bit error rates for upper pages and lower bit error rates for lower pages)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by including each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the memory, wherein the portions of the memory having the first access rate include portions of the memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the memory having greater amounts or rates of error.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that each storage node of the plurality of storage nodes is configurable to determine amounts or rates of error associated with differing portions of the memory, wherein the portions of the memory having the first access rate include portions of the memory having lesser amounts or rates of error and the portions of memory having the second access rate include portions of the memory having greater amounts or rates of error would have improved data reliability and consuming less resource.

As per claim 5:
Nemoto does not explicitly teach wherein each storage node of the plurality of storage nodes is configurable to identify sections of the memory having fewer program or erase cycles, wherein the portions of the memory having the first access rate include the sections of the memory having fewer program or erase cycles, and the portions of the memory having the second access rate include remaining sections of the memory.
However, Post in the same field of endeavor teaches wherein each storage node of the plurality of storage nodes is configurable to identify sections of the memory having fewer program or erase cycles, wherein the portions of the memory having the first access rate include the sections of the memory having fewer program or erase cycles, and the portions of the memory having the second access rate include remaining sections of the memory (see paragraph [0010], herein To enable storage of virtual pages into non-consecutive physical pages, the controller may be configured to start an ECC calculation on a first portion of a virtual page, where the first portion may be prepared for programming into a lower page. The controller may then save the state of the ECC calculation until a second portion of the virtual page is ready to be prepared and programmed into an upper page. This way, the ECC engine performing the ECC calculation may be freed to perform ECC calculations for other virtual page portions that may be programmed into any intervening lower physical pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by including each storage node of the plurality of storage nodes is configurable to identify sections of the memory having fewer program or erase cycles, wherein the portions of the memory having the first access rate include the sections of the memory having fewer program or erase cycles, and the portions of the memory having the second access rate include remaining sections of the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that each storage node of the plurality of storage nodes is configurable to identify sections of the memory having fewer program or erase cycles, wherein the portions of the memory having the first access rate include the sections of the memory having fewer program or erase cycles, and the portions of the memory having the second access rate include remaining sections of the memory would have improved data reliability and consuming less resource.

As per claim 9:
Nemoto does not explicitly the memory comprises solid-state memory and wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
However, Post in the same field of endeavor teaches the memory comprises solid-state memory and wherein the identifying comprises: determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other (see abstract, and paragraph [0008], herein the controller may program a portion of a virtual page into a lower page and a remaining portion of the virtual page into an upper page. By programming each virtual page in this manner (instead of programming some virtual pages completely in upper pages and some virtual pages completely in lower pages), the overall bit error rate for virtual pages may be evened out from what would otherwise result in a more bimodal distribution of error rates (i.e., higher bit error rates for upper pages and lower bit error rates for lower pages)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other would have improved data reliability and consuming less resource.

As per claim 10:
Nemoto does not explicitly identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
However, Post in the same field of endeavor teaches identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory (see paragraph [0013], herein the controller may rank the physical pages of a block based on the physical page's expected reliability (e.g., based on bit error rate). The controller may then pair higher-reliability physical pages with lower-reliability physical pages for remapping purposes. Such a remapping scheme may also be used with MLC non-volatile memories, but with additional constraints that may be placed on the programming order, and Figs. 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory would have improved data reliability and consuming less resource.

As per claim 12:
Nemoto does not explicitly wherein the determining comprises: determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles.
However, Post in the same field of endeavor teaches wherein the determining comprises: determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles (see paragraph [0010], herein To enable storage of virtual pages into non-consecutive physical pages, the controller may be configured to start an ECC calculation on a first portion of a virtual page, where the first portion may be prepared for programming into a lower page. The controller may then save the state of the ECC calculation until a second portion of the virtual page is ready to be prepared and programmed into an upper page).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles would have improved data reliability and consuming less resource.

As per claim 16:
Nemoto does not explicitly wherein the memory comprises solid-state memory and determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
However, Post in the same field of endeavor teaches wherein the memory comprises solid-state memory and determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other (see abstract, and paragraph [0008], herein the controller may program a portion of a virtual page into a lower page and a remaining portion of the virtual page into an upper page. By programming each virtual page in this manner (instead of programming some virtual pages completely in upper pages and some virtual pages completely in lower pages), the overall bit error rate for virtual pages may be evened out from what would otherwise result in a more bimodal distribution of error rates (i.e., higher bit error rates for upper pages and lower bit error rates for lower pages)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining first portions of the memory that have lesser amounts or rates of error and second portions of the solid-state memory that have greater amounts or rates of error, relative to each other would have improved data reliability and consuming less resource.

As per claim 17:
Nemoto does not explicitly identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
However, Post in the same field of endeavor teaches identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory (see paragraph [0013], herein the controller may rank the physical pages of a block based on the physical page's expected reliability (e.g., based on bit error rate). The controller may then pair higher-reliability physical pages with lower-reliability physical pages for remapping purposes. Such a remapping scheme may also be used with MLC non-volatile memories, but with additional constraints that may be placed on the programming order, and Figs. 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that identifying first portions of the memory having the faster access rate as a first characteristic of triple level cell flash memory and second, differing portions of the memory having the slower access rate as a second characteristic of triple level cell flash memory would have improved data reliability and consuming less resource.

As per claim 19:
Nemoto does not explicitly determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles.
However, Post in the same field of endeavor teaches determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles (see paragraph [0010], herein To enable storage of virtual pages into non-consecutive physical pages, the controller may be configured to start an ECC calculation on a first portion of a virtual page, where the first portion may be prepared for programming into a lower page. The controller may then save the state of the ECC calculation until a second portion of the virtual page is ready to be prepared and programmed into an upper page).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nemoto with the teachings of Post by determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining first portions of the memory that have fewer program or erase cycles and second portions of the memory that have more program or erase cycles would have improved data reliability and consuming less resource.

Allowable Subject Matter
10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
11.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/KYLE VALLECILLO/Primary Examiner, Art Unit 2112